                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Meemic Insurance Company,

                       Plaintiff,      Case No. 18-cv-11603

v.                                     Judith E. Levy
                                       United States District Judge
Vertical Partners West, LLC, et al,
                                       Mag. Judge Anthony P. Patti
                       Defendants.

________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
  DEFAULT JUDGMENT AGAINST DEFENDANT YUNTONG
                  POWER CO. [41]

     This is a products liability, consumer protection, and breach of

warranty action arising out of a house fire in Brighton, Michigan. (ECF

No. 1, PageID.12-14.) Plaintiff Meemic Insurance Company (“Meemic”)

initially filed this action on April 27, 2018, in the 44th Circuit Court of

Michigan. (Id. at PageID.10.) Defendant Vertical Partners West LLC

later removed the case to this Court on May 22, 2018. (Id. at PageID.1.)

After Meemic added Yuntong Power Co. (“Yuntong”) as a defendant on

September 11, 2018 and attempted unsuccessfully to obtain confirmation

of service for the subsequent twelve months, it now moves for default
judgment against Yuntong. (See ECF No. 41.) For the reasons stated

below, this motion is GRANTED.

 I.   Background

      Plaintiff Meemic is a Michigan property and casualty insurer. (Id.

at PageID.10.) Meemic alleges that, on July 15, 2016, a fire significantly

damaged a home in Brighton, Michigan. (Id. at PageID.11.) Having

insured this home and having paid the claim related to the loss, Meemic

became subrogated to the homeowners’ rights. (Id. at PageID.11.)

Meemic alleges that a subsequent investigation of the home determined

that an RC battery started the fire. (Id.) A further investigation revealed

that the battery was sold by Defendant Vertical Partners and

manufactured by Defendant Yuntong. (ECF No. 9, PageID.58-59.)

Yuntong is a Chinese corporation with corporate headquarters located in

Guangdong, China. (Id. at PageID.57.) Meemic amended its complaint to

include Yuntong on September 10, 2018, (Id. at PageID.1), and a

summons for Yuntong was issued the following day. (ECF No. 10.)

      On May 10, 2019, Meemic informed the Court that it attempted to

serve Yuntong by mailing through UPS duplicate copies of English and

Chinese translations of the summons, complaint, and service request to


                                    2
the Chinese Ministry of Justice (“Chinese Ministry”). (ECF No. 36,

PageID.175.) Meemic represented that UPS delivered the summons to

the Chinese Ministry on September 26, 2018. (Id.) Receiving nothing in

response, Meemic subsequently mailed and emailed the Chinese

Ministry in February and March of 2019 to request updates. (Id.)

     On July 26, 2019, Meemic filed a motion for default judgment as to

Yuntong. (ECF No. 38.) Meemic represented that the Chinese Ministry

had emailed Meemic in March 2019 to note that Meemic’s service had

been “received,” “registered,” and “transferred to the Supreme Court for

further process.” (Id. at PageID.190-191.) The Ministry also informed

Meemic that the average service time took approximately ten months.

(Id.) On July 19, 2019, Meemic emailed the Ministry to note that the ten

months had passed since the initial service date. Though Meemic

received an automatic out-of-office email in response, it did not receive,

and has still not received, a substantive reply. (Id.)

     This Court denied Meemic’s July 26, 2019 motion because Meemic

had not received a clerk’s entry of default pursuant to Federal Rule of

Civil Procedure 55(a) and Local Rule 55.1. (See ECF No. 40.) Meemic

renewed its motion on September 5, 2019 and then requested a clerk’s


                                     3
entry of default on September 9, 2019, which the clerk entered the

following day. (ECF Nos. 41, 44-45.) Having received the clerk’s entry of

default, this Court now considers Meemic’s September 5, 2019 motion for

default judgment against Yuntong.

II.   Default Judgment

      Default judgment is governed by Federal Rule of Civil Procedure

55. “When a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.” Fed.

R. Civ. P. 55(a). A default judgment may be entered by the clerk when a

plaintiff’s claim is for a sum certain—or a sum that may be made

certain—and the defendant is neither a minor nor incompetent. Fed. R.

Civ. P. 55(b)(1). In all other cases, the Court may conduct an accounting,

determine the amount of damages, establish the truth of any allegations

by evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2).

Determining whether to grant default judgment is within the sound

discretion of the district court. See Antoine v. Atlas Turner, Inc., 66 F.3d

105, 108 (6th Cir. 1995).




                                     4
     Because Yuntong is a Chinese corporation with its principal place

of business in China, the Hague Convention also applies in determining

proper service of process. Volkswagenwerk Aktiengesellschaft v. Schlunk,

486 U.S. 694, 705 (1988) (“[C]ompliance with the Convention is

mandatory in all cases to which it applies.”). The Hague Convention is a

multilateral treaty created to “provide a simpler way to serve process

abroad, to assure that defendants sued in foreign jurisdictions would

receive actual and timely notice of suit.” Id. at 698; Convention Done at

the Hague, Nov. 15, 1965, 20 U.S.T. 362, T.I.A.S. No. 6638 [hereinafter

“THE HAGUE CONVENTION”]. The Hague Convention requires each

signatory to establish a “central authority” to regulate processes for

receiving and distributing requests for service of documents from other

countries. Schlunk, 486 U.S. at 698. China and the United States are

both signatories to the Hague Convention and adhere to the Convention

rules governing international service of process. See Cucuz v. Rosta Int’l,

Ltd., No. 2:15-cv-10479, 2016 WL 4177230, at *2-3 (E.D. Mich. Aug. 8,

2016).

     Article III of the Hague Convention requires plaintiffs to forward

requests for service of process to the central authority of the defendant’s


                                    5
home country—in China, this is the Chinese Ministry of Justice. THE

HAGUE CONVENTION. Article IV then requires the Chinese Ministry to

either serve the document itself or arrange to have it served under local

law. Id. Here, Meemic complied with Article III’s requirements. Meemic

served upon the Chinese Ministry duplicate copies of both Chinese and

English translations of the summons and complaint. (ECF No. 41,

PageID.298-301). By taking this step, Meemic met the Hague

Convention’s requirements to serve process upon Yuntong.

     Under Article VI, the Chinese Ministry should have then completed

a certificate stating whether Meemic’s documents were served and, if not,

the reason for lack of service. THE HAGUE CONVENTION. Alternatively, if

Meemic’s request was noncompliant with the Hague Convention’s

requirements, the Chinese Ministry should have “promptly inform[ed]”

Meemic of its “objections to the request.” Id. at Article IV. Though the

Chinese Ministry informed Meemic in March 2019 that service requests

take approximately ten months to process, more than a year has now

passed since the Chinese Ministry initially received Meemic’s summons.

(See ECF No. 41, PageID.299, 303 (affirming through affidavit and UPS

receipt that UPS delivered the summons to the Chinese Ministry in


                                   6
September 2018 and received a confirmation signature from “CHOP”)).

To date, the Chinese Ministry has failed to provide the required

certificate and has failed to substantively respond to Meemic’s follow-up

requests. (See id. at PageID.294.)

     The Hague Convention permits default judgment against a foreign

party once three elements are satisfied, even if the foreign party did not

actually receive a copy of the summons and complaint. THE HAGUE

CONVENTION, Article XIV. Those elements are:

        a) The document was transmitted by one of the methods
           provided for in this Convention;
        b) A period of time not less than six months, considered adequate
           by the judge in the particular case, has elapsed since the date
           of the transmission of the document; and
        c) No certificate of any kind has been received, even though
           every reasonable effort has been made to obtain it through the
           competent authorities of the State addressed.

Id. Here, Meemic properly transmitted its pleadings to the Chinese

Ministry in September 2018 and received proof of transmission through

UPS. After multiple attempts by Meemic to follow up, the Chinese

Ministry confirmed receipt in March 2019. Now, more than twelve

months after the date of service transmission, the Chinese Ministry has

not provided to Meemic a certificate of service—or failing that, a notice

of noncompliance—within the meaning of the Hague Convention. See
                                     7
THE HAGUE CONVENTION, Articles IV, VI. It appears that Meemic has

made “every reasonable effort” to serve Yuntong, to no avail. This Court

accordingly finds that the Hague Convention’s requirements for default

judgment are satisfied.

     Having determined that default is proper under Federal Rule of

Civil Procedure 55(a) and the Hague Convention, this Court turns now

to Rule 55(b) to determine the appropriate entry of judgment. “Even

when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of

damages are not deemed true. The district court must instead conduct an

inquiry in order to ascertian the amount of damages with reasonable

certainty.” Vesligaj v. Peterson, 331 F. Appx. 351, 355 (6th Cir. 2009). To

ascertain damages where there is a sum uncertain, Rule 55(b)(2) allows

the district court to conduct an evidentiary hearing or to request an

affidavit computing damages. Id. at 354-55 (districts courts may, but are

not required to, conduct a hearing to determine sums uncertain); Meyer

v. City of Cincinnati, Nos. 90-3679, 90-3805, 1991 WL 165584, at *3 (6th

Cir. Aug. 27, 1991); SGA Global, LLC v. Surface Coatings, Co., No. 07-

10332, 2007 WL 3284006 (E.D. Mich. Oct. 31, 2007) (awarding damages


                                    8
based upon documentary proof such as spreadsheets, evidence of pricing,

and shipping charges in support of plaintiff’s claimed damages).

     Here, Meemic did not attach an affidavit computing damages to

either its motion before the Court or to its request for a clerk’s default

entry. (See ECF Nos. 41, 44.) Further, Meemic’s complaint did not include

an accounting of damages as to each defendant, but instead requested

only “judgment against Defendants in an amount greater than $75,000,

plus interests, costs, attorney fees” as to each count. (ECF No. 16,

PageID.100-105.) As such, though this default judgment determines that

Yuntong is liable to Meemic, this Court must still conduct an inquiry into

the sum-uncertain damages. Vesligaj, 331 F. Appx. at 355.

     Accordingly, Plaintiff Meemic Insurance Co.’s motion for default

judgment against Defendant Yuntong Power Co., Ltd. (ECF No. 41) is

GRANTED. Pursuant to Federal Rule of Civil Procedure 55(b)(2)(A)-(B),

Plaintiff Meemic Insurance Co. is ordered to provide an affidavit

computing damages by October 28, 2019.

     IT IS SO ORDERED.

Dated: October 6, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                                    9
